              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION


JAMES S. DEW, et al.,                     ) No. 5:18-CV-0073-D
                                          )
      Plaintiffs,                         )
                                          )
V.                                        )
                                          )
E.I. DU PONT DE NEMOURS AND               )
COMPANY, a business entity form           )
unknown; THE CHEMOURS                     )
COMPANY, a Delaware corporation;          )
THE CHEMOURS COMPANY FC, LLC, )
a Delaware limited liability company, and )
DOES 1 to 25,                             )
                                          )
      Defendants.                         )
                                          )
                                          )
                                          )
JAMES O'BRIEN, et al.,                    ) No. 5:20-CV-00208-D
                                          )
      Plaintiffs,                         )
                                          )
V.                                        )
                                          )
E.I. DU PONT DE NEMOURS AND               )
COMPANY, a business entity form           )
unknown; THE CHEMOURS                     )
COMPANY, a Delaware corporation;          )
THE CHEMOURS COMPANY FC, LLC, )
a Delaware limited liability company, and )
DOES 1 to 25,                             )
                                          )
      Defendants.                         )
_______________                           )




       Case 5:18-cv-00073-D Document 76 Filed 07/20/20 Page 1 of 2
                                      ORDER

      This matter is before the Court on the Defendants' Consent Motion to

Consolidate for Discovery and Pretrial Proceedings (the "Motion'') pursuant to Rule

42(a) of the Federal Rules of Civil Procedure.    (D.E. 'J..l). The Motion seeks to

consolidate the two above-captioned matters for discovery and for pretrial

proceedings. For good cause shown, the Motion is GRANTED.

      IT IS ORDERED that the two matters captioned above be, and hereby are,

consolidated for purposes of discovery and pretrial proceedings only. This Order

does not consolidate these matters for trial. Until further Order of this Court,

counsel are directed to caption any papers filed or served in these matters as styled

above and to file all papers related to either matter on the docket of James S. Dew,

et al. v. E.I. DuPont de Nemours and Company, The Chemours Company, The

Chemours Company FC LLC, and Does 1 to 25, No. 5:18-cv-0073-D.

      SO ORDERED, this the 1,0        day of July, 2020.




                                              hes C. Dever III
                                              United States District Judge




                                        -2-

       Case 5:18-cv-00073-D Document 76 Filed 07/20/20 Page 2 of 2
